*248Order, Supreme Court, New York County (William A. Wetzel, J.), entered June 7, 2005, which denied petitioner telephone company’s application for leave to serve a late notice of claim for damages to its conduit and cables allegedly caused by respondent City’s negligent excavation of a street, unanimously affirmed, without costs.
Assuming in petitioner’s favor that the City’s Department of Environmental Protection had “actual knowledge of the essential facts” within the meaning of General Municipal Law § 50-e (5) by reason of its observed presence at the scene the day after the complained-of excavation repairing a ruptured water main, such knowledge is not imputable to the City itself (see Tarquinio v City of New York, 84 AD2d 265, 270-271 [1982], affd 56 NY2d 950 [1982]). We have considered petitioner’s other arguments and find them unavailing. Concur—Tom, J.P., Friedman, Gonzalez and Sweeny, JJ.